     Case 5:18-cv-02541-CJC-PLA Document 74 Filed 04/24/20 Page 1 of 1 Page ID #:752



 1

 2

 3                                                                     JS-6
 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10                                         EASTERN DIVISION
11

12    BRIESA McCLAIN, JOAQUIN McCLAIN, )             Nos. ED CV 18-1648-CJC (PLA);
                                        )                 ED CV 18-2541-CJC (PLA)
13                     Plaintiffs,      )
                                        )            JUDGMENT
14                v.                    )
                                        )
15    COUNTY OF SAN BERNARDINO, et al., )
                                        )
16                     Defendants.      )
                                        )
17

18           Pursuant to the Order Accepting Findings, Conclusions, and Recommendation of
19    United States Magistrate Judge,
20           IT IS ADJUDGED that the Third Amended Consolidated Complaint in these consolidated
21    actions is dismissed without leave to amend and with prejudice and that the actions are dismissed
22    with prejudice.
23

24    DATED: April 24, 2020                        ________________________________________
                                                          _____________
                                                                      _____________
                                                                                 _ ____
                                                        HONORABLE
                                                          ONORABLE CORMAC J. CARNEY
                                                                               CA
                                                                                ARNEY
25                                                      UNITED
                                                          NITED STATES DISTRICT JUDGE
26

27

28
